OPINION — AG — **** OKLAHOMA HOUSING AUTHORITY ACT — PROCEDURES AVAILABLE WHERE CONSTRUCTION AUTHORIZATION OBTAINED PRIOR TO 1967 **** THE GRANDFIELD HOUSING AUTHORITY HAS A CHOICE OF FOLLOWING EITHER OF TWO PROCEDURES PROVIDED FOR THE OKLAHOMA HOUSING AUTHORITY ACT, AS AMENDED. IT MAY CONSTRUCT ADDITIONAL HOUSES WITHIN THE ONE HUNDRED HOUSE ORIGINAL AUTHORIZATION, OR IT MAY CHOOSE TO SUBMIT THE ISSUE OF WHETHER ADDITIONAL HOUSING WILL BE CONSTRUCTED TO THE VOTERS RESIDING IN THE AREA OF THE HOUSING AUTHORITY. CITE: 63 O.S. 1961 1055 [63-1055] (ODIE NANCE)